719 F.2d 729
Robert Wayne WILLIAMS, Petitioner-Appellant,v.John T. KING, Secretary of the Department of Corrections,and Ross Maggio, Jr., Warden, Louisiana StatePenitentiary, Respondents-Appellees.
No. 83-3647.
United States Court of Appeals,Fifth Circuit.
Oct. 23, 1983.

Samuel S. Dalton, Jefferson, La., for petitioner-appellant.
Kay Fitzpatrick, Asst. Atty. Gen., Baton Rouge, La., for respondents-appellees.
Appeal from the United States District Court for the Middle District of Louisiana.
Before BROWN, REAVLEY and HIGGINBOTHAM, Circuit Judges.

BY THE COURT:

1
For the reasons stated in the accompanying order, the Court orders:


2
1.   Motion for IFP is GRANTED.


3
2. Motion for oral argument is DENIED.


4
3. Certificate of Probable Cause is GRANTED.


5
4. The execution now fixed for October 25, 1983, between midnight and three a.m. is STAYED.


6
5. The Judgment of the District Court is AFFIRMED.


7
6. Issuance of the Mandate is stayed pending final action of the Supreme Court.